Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing BlackRock MuniYield Florida Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value District of Columbia - $ 1,000 Metropolitan Washington Airports Authority, D.C., Airport System Revenue Bonds, AMT, 0.5% Series A, 5.25% due 10/01/2032 (f) $ 1,009 Florida - 129.5% Alachua County, Florida, School Board, COP, 5.25% due 7/01/2029 (b) Arbor Greene Community Development District, Florida, Special Assessment Revenue Refunding Bonds, 5% due 5/01/2019 Bay County, Florida, Sales Tax Revenue Bonds, 5% due 9/01/2027 (b) Beacon Tradeport Community Development District, Florida, Special Assessment Revenue Refunding Bonds (Commercial Project), Series A, 5.625% due 5/01/2032 (o) Brevard County, Florida, Health Facilities Authority, Healthcare Facilities Revenue Bonds (Health First Inc. Project), 5% due 4/01/2036 Broward County, Florida, Airport System Revenue Bonds, AMT, Series I, 5.75% due 10/01/2018 (b) Broward County, Florida, Educational Facilities Authority Revenue Bonds (Nova Southeastern University), 5% due 4/01/2031 (c) Broward County, Florida, Educational Facilities Authority Revenue Bonds (Nova Southeastern University), Series B, 5.625% due 4/01/2034 Broward County, Florida, HFA, S/F Mortgage Revenue Refunding Bonds, AMT, Series E, 5.90% due 10/01/2039 (g)(h) Cape Coral, Florida, Special Obligation Revenue Bonds, 5% due 10/01/2023 (m) Cape Coral, Florida, Special Obligation Revenue Bonds, 5% due 10/01/2026 (m) Citrus County, Florida, Hospital Board Revenue Refunding Bonds (Citrus Memorial Hospital), 6.25% due 8/15/2023 Citrus County, Florida, Hospital Board Revenue Refunding Bonds (Citrus Memorial Hospital), 6.375% due 8/15/2032 Collier County, Florida, IDA, IDR, Refunding (Southern States Utilities), AMT, 6.50% due 10/01/2025 Duval County, Florida, HFA, S/F Mortgage Revenue Refunding Bonds, AMT, 5.40% due 10/01/2021 (h) Duval County, Florida, HFA, S/F Mortgage Revenue Refunding Bonds, AMT, 5.85% due 10/01/2027 (h)(m) Escambia County, Florida, Environmental Improvement Revenue Refunding Bonds (International Paper Company Projects), AMT, Series A, 5% due 8/01/2026 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, AMT, Series 3, 5.15% due 7/01/2038 (g)(h) Portfolio Abbreviations To simplify the listings of BlackRock MuniYield Florida Fund's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) HFA Housing Finance Agency COP Certificates of Participation IDA Industrial Development Authority DRIVERS Derivative Inverse Tax-Exempt Receipts IDR Industrial Development Revenue Bonds EDA Economic Development Authority S/F Single-Family GO General Obligation Bonds VRDN Variable Rate Demand Notes 1 BlackRock MuniYield Florida Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 420 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Refunding Bonds, AMT, Series 4, 6.25% due 7/01/2022 (j) $ 443 Florida Municipal Loan Council Revenue Bonds, Series A-1, 5.125% due 7/01/2034 (m) Florida Municipal Loan Council Revenue Bonds, Series B, 5.375% due 11/01/2030 (m) Florida State Board of Education, GO (Public Education Capital Outlay), Series J, 5% due 6/01/2031 Florida State Governmental Utility Authority, Utility Revenue Bonds (Lehigh Utility System), 5.125% due 10/01/2033 (b) Fort Myers, Florida, Utility System Revenue Refunding Bonds, 5% due 10/01/2031 (m) Halifax Hospital Medical Center, Florida, Hospital Revenue Refunding and Improvement Bonds, Series A, 5.25% due 6/01/2026 Highlands County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), Series C, 5.25% due 11/15/2036 Hillsborough County, Florida, Court Facilities Revenue Bonds, 5.40% due 11/01/2012 (b)(n) Hillsborough County, Florida, IDA, Exempt Facilities Revenue Bonds (National Gypsum Company), AMT, Series A, 7.125% due 4/01/2030 Hillsborough County, Florida, IDA, Exempt Facilities Revenue Bonds (National Gypsum Company), AMT, Series B, 7.125% due 4/01/2030 Hillsborough County, Florida, IDA, Hospital Revenue Bonds (H. Lee Moffitt Cancer Center Project), Series A, 5.25% due 7/01/2037 Hillsborough County, Florida, IDA, Hospital Revenue Bonds (H. Lee Moffitt Cancer Center Project), Series C, 5.50% due 7/01/2032 Hillsborough County, Florida, School Board, COP, 5% due 7/01/2029 (m) Jacksonville, Florida, Economic Development Commission, Health Care Facilities Revenue Bonds (Mayo Clinic-Jacksonville), Series A, 5.50% due 11/15/2036 (m) Jacksonville, Florida, Economic Development Commission, IDR (Metropolitan Parking Solutions Project), AMT, 5.50% due 10/01/2030 (a) Jacksonville, Florida, Economic Development Commission, IDR (Metropolitan Parking Solutions Project), AMT, 5.875% due 6/01/2031 (a) Jacksonville, Florida, Excise Taxes Revenue Bonds, Series B, 5.125% due 10/01/2032 (f) Jacksonville, Florida, Guaranteed Entitlement Revenue Refunding and Improvement Bonds, 5.25% due 10/01/2032 (f) Jacksonville, Florida, HFA, Homeowner Mortgage Revenue Refunding Bonds, AMT, Series A-1, 5.625% due 10/01/2039 (g)(h) Jacksonville, Florida, Health Facilities Authority, Hospital Revenue Bonds (Baptist Medical Center Project), 5% due 8/15/2037 (j) Jacksonville, Florida, Sales Tax Revenue Bonds, 5% due 10/01/2027 (m) Lakeland, Florida, Hospital System Revenue Bonds (Lakeland Regional Health System), Series A, 5.50% due 11/15/2009 (m)(n) 2 BlackRock MuniYield Florida Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 1,375 Lee County, Florida, Capital Revenue Bonds, 5.25% due 10/01/2023 (b) $ 1,471 35 Lee County, Florida, HFA, S/F Mortgage Revenue Bonds (Multi-County Program), AMT, Series A-1, 7.125% due 3/01/2028 (h) 35 Lee County, Florida, HFA, S/F Mortgage Revenue Bonds (Multi-County Program), AMT, Series A-2, 6% due 9/01/2040 (g)(h) Lee County, Florida, IDA, Health Care Facilities, Revenue Refunding Bonds (Shell Point/Alliance Obligor Group), 5% due 11/15/2032 Lee Memorial Health System, Florida, Hospital Revenue Bonds, Series A, 5% due 4/01/2032 (b) 65 Leon County, Florida, HFA, S/F Mortgage Revenue Bonds (Multi-County Program), AMT, Series B, 7.30% due 1/01/2028 (g)(k) 67 Manatee County, Florida, HFA, Homeowner Revenue Bonds, AMT, Series A, 5.90% due 9/01/2040 (g)(h) Manatee County, Florida, HFA, S/F Mortgage Revenue Refunding Bonds, AMT, Sub-Series 1, 6.25% due 11/01/2028 (k) Marco Island, Florida, Utility System Revenue Bonds, 5% due 10/01/2033 (m) Martin County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Martin Memorial Medical Center), Series A, 5.75% due 11/15/2012 (n) Martin County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Martin Memorial Medical Center), Series A, 5.875% due 11/15/2012 (n) Miami Beach, Florida, Water and Sewer Revenue Bonds, 5.75% due 9/01/2025 (b) Miami-Dade County, Florida, Aviation Revenue Bonds, AMT, Series A, 5% due 10/01/2033 (j) Miami-Dade County, Florida, Aviation Revenue Bonds (Miami International Airport), AMT, Series A, 6% due 10/01/2029 (f) Miami-Dade County, Florida, Educational Facilities Authority Revenue Bonds (University of Miami), Series A, 5.75% due 4/01/2010 (b)(n) 3 Miami-Dade County, Florida, Expressway Authority Toll System Revenue Bonds, DRIVERS, VRDN, Series 160, 6.375% due 7/01/2010 (f)(n)(q) 3 Miami-Dade County, Florida, Expressway Authority, Toll System Revenue Bonds, Series B, 5% due 7/01/2033 (f) Miami-Dade County, Florida, HFA, Home Ownership Mortgage Revenue Bonds, AMT, Series A, 5.55% due 10/01/2049 (g)(h) Miami-Dade County, Florida, HFA, Home Ownership Mortgage Revenue Refunding Bonds, AMT, Series A-1, 6.30% due 10/01/2020 (h) Miami-Dade County, Florida, School Board, COP, Series A, 5.50% due 10/01/2009 (j)(n) Miami-Dade County, Florida, School Board, COP, Series B, 5% due 11/01/2031 (b) Miami-Dade County, Florida, Solid Waste System Revenue Bonds, 5.25% due 10/01/2030 (m) Miami, Florida, Special Obligation Revenue Bonds (Street and Sidewalk Improvement Program), 5% due 1/01/2037 (m) Orange County, Florida, Educational Facilities Authority, Educational Facilities Revenue Bonds (Rollins College Project), 5.25% due 12/01/2032 (b) 3 BlackRock MuniYield Florida Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 5,140 Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), 6% due 12/01/2012 (n) $ 5,876 Orange County, Florida, School Board, COP, Series A, 5.25% due 8/01/2009 (m)(n) Orange County, Florida, School Board, COP, Series A, 5% due 8/01/2032 (f) Orange County, Florida, Tourist Development, Tax Revenue Refunding Bonds, 5% due 10/01/2029 (b) Orlando and Orange County, Florida, Expressway Authority Revenue Bonds, Series B, 5% due 7/01/2030 (b) Orlando and Orange County, Florida, Expressway Authority Revenue Bonds, Series B, 5% due 7/01/2035 (b) Orlando, Florida, Utilities Commission, Water and Electric Revenue Refunding Bonds, Series C, 5.25% due 10/01/2012 (n) Orlando, Florida, Utilities Commission, Water and Electric Revenue Refunding Bonds, Series C, 5.25% due 10/01/2023 Osceola County, Florida, Tourist Development Tax Revenue Bonds, Series A, 5.50% due 10/01/2027 (f) Palm Beach County, Florida, Airport System Revenue Bonds, AMT, Series A, 5% due 10/01/2034 (m) Palm Beach County, Florida, Criminal Justice Facilities Revenue Bonds, 7.20% due 6/01/2015 (f) Palm Beach County, Florida, School Board, COP, Series A, 6.25% due 8/01/2010 (f)(n) Palm Beach County, Florida, School Board, COP, Series A, 5% due 8/01/2029 (f) Palm Beach County, Florida, School Board, COP, Series A, 5% due 8/01/2031 (j) Pinellas County, Florida, HFA, S/F Housing Revenue Refunding Bonds (Multi-County Program), AMT, Series A-1, 6.30% due 9/01/2020 (h) Pinellas County, Florida, HFA, S/F Housing Revenue Refunding Bonds (Multi-County Program), AMT, Series A-1, 6.35% due 9/01/2025 (h) Polk County, Florida, School Board COP, Master Lease, Series A, 5.50% due 1/01/2025 (j) Port Everglades Authority, Florida, Port Revenue Bonds, 7.125% due 11/01/2016 (e) Port St. Lucie, Florida, Utility Revenue Bonds, 5.25% due 9/01/2025 (m) Reedy Creek, Florida, Improvement District, Utilities Revenue Bonds, Series 1, 5% due 10/01/2025 (b) Saint Johns County, Florida, Ponte Vedra Utility System Revenue Bonds, 5% due 10/01/2035 (j) Saint Johns County, Florida, Sales Tax Revenue Bonds, Series A, 5.25% due 10/01/2032 (b) Saint Johns County, Florida, Sales Tax Revenue Bonds, Series A, 5.25% due 10/01/2034 (b) Saint Johns County, Florida, Sales Tax Revenue Bonds, Series B, 5.25% due 10/01/2032 (b) South Florida Water Management District, COP, 5% due 10/01/2036 (b) South Lake County, Florida, Hospital District Revenue Bonds (South Lake Hospital Inc.), 5.80% due 10/01/2034 South Lake County, Florida, Hospital District Revenue Bonds (South Lake Hospital Inc.), 6.375% due 10/01/2034 Sumter County, Florida, Capital Improvement Revenue Bonds, 5% due 6/01/2026 (b) Sumter County, Florida, Capital Improvement Revenue Bonds, 5% due 6/01/2030 (b) Tampa Bay, Florida, Water Utility System Revenue Bonds, 5.75% due 10/01/2011 (f)(n) University of Central Florida, COP (UCF) Athletics Association Inc., Series A, 5.25% due 10/01/2034 (f) University of Central Florida, COP (UCF Convocation Center), Series A, 5% due 10/01/2035 (f) University of North Florida, Capital Improvement Revenue Bonds (Housing Project), 5% due 11/01/2032 (f) Village Center Community Development District, Florida, Recreational Revenue Bonds, Series A, 5.375% due 11/01/2034 (m) 4 BlackRock MuniYield Florida Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 1,000 Village Center Community Development District, Florida, Recreational Revenue Bonds, Series A, 5.125% due 11/01/2036 (m) $ 1,033 Village Center Community Development District, Florida, Utility Revenue Bonds, 5.125% due 10/01/2028 (m) Volusia County, Florida, IDA, Student Housing Revenue Bonds (Stetson University Project), Series A, 5% due 6/01/2035 (d) Volusia County, Florida, School Board, COP (Master Lease Program), 5.50% due 8/01/2024 (j) Georgia - 1.7% Atlanta, Georgia, Airport Passenger Facility Charge and Subordinate Lien General Revenue Refunding Bonds, Series C, 5% due 1/01/2033 (j) New Jersey - 1.8% New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75% due 6/15/2029 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.50% due 6/15/2031 Tobacco Settlement Financing Corporation of New Jersey, Asset-Backed Revenue Bonds, 7% due 6/01/2013 (n) Puerto Rico - 3.3% Puerto Rico Commonwealth, Public Improvement, GO, Series A, 5.25% due 7/01/2026 Puerto Rico Electric Power Authority, Power Revenue Bonds, Series TT, 5% due 7/01/2037 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series I, 5% due 7/01/2036 (s) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Revenue Bonds, Series E, 5.70% due 2/01/2010 (n) Total Municipal Bonds (Cost - $259,583) - 136.8% Municipal Bonds Transferred to Tender Option Bond Trusts (r) Florida - 21.6% Miami-Dade County, Florida, Aviation Revenue Refunding Bonds (Miami International Airport), AMT, Series A, 5% due 10/01/2040 (i) Miami-Dade County, Florida, Expressway Authority, Toll System Revenue Bonds, 6.375% due 7/01/2010 (f)(n) Miami-Dade County, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Miami Children's Hospital), Series A, 5.625% due 8/15/2017 (b) Santa Rosa County, Florida, School Board, COP, Revenue Refunding Bonds, Series 2, 5.25% due 2/01/2026 (f) Santa Rosa County, Florida, School Board, COP, Revenue Refunding Bonds, Series 2, 5.25% due 2/01/2031 (f) South Broward, Florida, Hospital District, Hospital Revenue Bonds, 5.625% due 5/01/2032 (m) Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $40,712) - 21.6% Shares Held Short-Term Securities CMA Florida Municipal Money Fund, 2.12% (l)(p) Total Short-Term Securities (Cost - $1,393) - 0.7% Total Investments (Cost - $301,688*) - 159.1% Other Assets Less Liabilities - 7.0% Liability for Trust Certificates, Including Interest Expense Payable - (10.0%) Preferred Shares, at Redemption Value - (56.1%) Net Assets Applicable to Common Shares - 100.0% $ 196,124 5 BlackRock MuniYield Florida Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) * The cost and unrealized appreciation (depreciation) of investments as of January 3l, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 283,709 Gross unrealized appreciation $ 11,362 Gross unrealized depreciation Net unrealized appreciation $ 8,838 (a) ACA Insured. (b) AMBAC Insured. (c) Assured Guaranty Insured. (d) CIFG Insured. (e) Escrowed to maturity. (f) FGIC Insured. (g) FHLMC Collateralized. (h) FNMA/GNMA Collateralized. (i) XL Capital Insured. (j) FSA Insured. (k) GNMA Collateralized. (l) Investments in companies considered to be an affiliate of the Fund, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Dividend Affiliate Activity Income CMA Florida Municipal Money Fund $ (4,685) $ 17 (m) MBIA Insured. (n) Prerefunded. (o) Radian Insured. (p) Represents the current yield as of January 3l, 2008. (q) The rate disclosed is that currently in effect. This rate changes periodically and inversely based upon prevailing market rates. (r) Securities represent underlying bonds transferred to a separate securitization trust established in a tender option bond transaction in which the Fund may have acquired the residual interest certificates. These securities serve as collateral in a financing transaction. (s) Commonwealth Guaranteed. 6
